            Case 2:19-cv-02020-DB Document 7 Filed 10/15/20 Page 1 of 2


 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT
 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9    ANTOINE W. HARRIS,                                   No. 2:19-cv-2020 DB P
10                        Plaintiff,
11             v.                                          ORDER FOR PAYMENT OF INMATE
                                                           FILING FEE
12    CALIFORNIA FORENSIC MEDICAL
      GROUP, et al.,
13
                          Defendants.
14

15
     To: The Sheriff of Washoe County, Attention: Inmate Trust Account, Washoe County Jail, 911
16
     Parr Blvd., Reno, Nevada 89512:
17
              Plaintiff, a county jail inmate proceeding in forma pauperis, is obligated to pay the
18
     statutory filing fee of $350.00 for this action. Plaintiff is assessed an initial partial filing fee of 20
19
     percent of the greater of (a) the average monthly deposits to plaintiff’s trust account; or (b) the
20
     average monthly balance in plaintiff’s account for the 6-month period immediately preceding the
21
     filing of this action. 28 U.S.C. § 1915(b)(1). Upon payment of that initial partial filing fee,
22
     plaintiff will be obligated to make monthly payments in the amount of twenty percent of the
23
     preceding month’s income credited to plaintiff’s trust account. The Washoe County Sheriff is
24
     required to send to the Clerk of the Court the initial partial filing fee and thereafter payments from
25
     plaintiff’s inmate trust account each time the amount in the account exceeds $10.00, until the
26
     statutory filing fee of $350.00 is paid in full. 28 U.S.C. § 1915(b)(2).
27
     ////
28
                                                          1
         Case 2:19-cv-02020-DB Document 7 Filed 10/15/20 Page 2 of 2


 1           Good cause appearing therefore, IT IS HEREBY ORDERED that:
 2           1. The Sheriff of Washoe County or a designee shall collect from plaintiff’s inmate trust
 3   account an initial partial filing fee in accordance with the provisions of 28 U.S.C. § 1915(b)(1) as
 4   set forth in this order and shall forward the amount to the Clerk of the Court. The payment shall
 5   be clearly identified by the name and number assigned to this action.
 6           2. Thereafter, the Sheriff of Washoe County or a designee shall collect from plaintiff’s
 7   inmate trust account monthly payments in an amount equal to twenty percent (20%) of the
 8   preceding month’s income credited to the inmate’s trust account and forward payments to the
 9   Clerk of the Court each time the amount in the account exceeds $10.00 in accordance with 28
10   U.S.C. § 1915(b)(2), until the $350.00 filing fee for this action has been paid in full. The
11   payments shall be clearly identified by the name and number assigned to this action.
12           3. The Clerk of the Court is directed to serve a copy of this order and a copy of plaintiff’s
13   signed in forma pauperis affidavit on the Sheriff of Washoe County, Attention: Inmate Trust
14   Account, Washoe County Jail, 911 Parr Blvd., Reno, Nevada 89512.
15           4. The Clerk of the Court is directed to serve a copy of this order on the Financial
16   Department of the Court.
17   Dated: October 14, 2020
18

19

20

21   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/harr2020.cdc
22

23

24

25

26

27

28
                                                           2
